DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (“IDS”)
The 7-13-21 IDS fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language and devoid of an identified English-language equivalent document.  The IDS has been placed in the application file, but “FR283863” (which itself is a mis-identification of FR2983863; the IDS thus also does not comply with 37 CFR 1.98(b)(4) for this reason) has been lined-through and not considered.  Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Applicant’s 7-13-21 Drawings are provisionally accepted.  Due to their complexity, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Election/Restrictions
Applicant’s 10-24-22 election of Group I (claims 1-12) is acknowledged. Because applicant did not distinctly and specifically point out the/any supposed errors in the 10-5-22 Restriction Requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.


Claim Interpretation
Claims 3-5’s phrase “high-pressure” has been interpreted via the broadest reasonable interpretation standard (MPEP 2111) as meaning any pressure above ambient pressure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 8-9, the respective phrases "obtained in particular from an industrial process" and “stored underground, more particularly in oilfields” (emphases Examiner’s) render said claims indefinite because it is unclear whether the quoted recitations are required parts of the claimed invention, or merely exemplary but not required.  See MPEP § 2173.05(d).  While the quoted recitations have been interpreted for examination purposes (MPEP 2173.06) via the broadest reasonable interpretation standard (MPEP 2111) as being merely exemplary, these rejections nevertheless need addressing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischer et al., US 2007/0006565 (published 1-11-07) (“Fleischer”).  Regarding claims 1, 8, and 12, Fleischer discloses a method comprising combusting fossil fuel to give a 1st exhaust gas 1 (here, the “incoming gaseous effluent” as claimed), mixing the 1st exhaust gas with air to give an air-exhaust mixture, burning natural gas (the “fuel” as claimed) 9 with the air-exhaust mixture in a combustion chamber 6 to give a 2nd exhaust gas 10A, which is rich in acidic compounds such as CO2, cooling the 2nd exhaust gas in heat exchanger 8/11 (against acid-lean overhead gas 14/14B from absorber 13) and/or 12 to give a cooled 2nd exhaust gas 10B/10C, which is sent to absorber 13, where it is contacted with an acid-lean absorbent 43 to give acid-lean overhead gas 14/14B and an acid-rich (i.e. CO2-rich) absorbent solution 19, and regenerating stream 19 in desorber 18 to give the (regenerated) acid-lean absorbent 43 and an acid-rich (i.e. CO2-rich) overhead gas stream.  See Fleischer at, e.g., par. 26, 35-36, 45-51, 65, 78, and 81-82; Fig. 1.
Regarding claims 2 and 11, Fleischer’s 1st exhaust gas “Typically” has a residual O2 content of ~10-14 vol% or ≤6-10 vol%, depending on the type of fuel burned to produce the 1st exhaust gas, and that air (the “supplementary oxidizer” as claimed) -specifically, the O2 within said air- is added “to increase the oxygen content in the flue gas… to give the compressor [of the flue gas] optimum operating conditions, and/or to provide extra oxygen such that an optimum amount of heat can be produced in combustion chamber 6.”  See id. at, e.g., 46-49.
Regarding claim 3, acid-lean overhead gas 14B is mixed with water (i.e. liquid) separated off of cooled 2nd exhaust gas 10C in water separator 50 (stream 14 thus comprises both water and acid-lean overhead gas); stream 14 is converted to a high-P vapor phase after being heated in heat exchangers 8/11, and “the gas is heated before it is expanded in turbine 15, 15’…”  See id. at, e.g., par. 70 and 84; Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 4, 6-7, and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fleischer.  Regarding claim 4, as detailed above vis-à-vis claim 3, Fleischer’s acid-lean stream 14 is converted to a high-P vapor phase after being heated in heat exchangers 8/11, and “the gas is heated before it is expanded in turbine[s] 15, 15’…”  See Fleischer at, e.g., par. 70 and 84; Fig. 1.  Fleischer further teaches that the hot, high-P gas’ expansion in said turbines drives an electricity generator 16.  See id. at, e.g., par. 70 and 74-75; Fig. 1.  While Fleischer does not specifically state that said electricity -generated by E from expanding said hot, high-P acid-lean gas- is used as an E source for operating its regenerator/desorber 18, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, e.g. by supplying electrical heating to circulation heater 22 (which is used for heating loaded absorbent to assist in the desorption/regeneration thereof), thereby desirably decreasing the amount of steam 76 split off from turbine 57 and thus retaining more of steam stream 56 to be expanded in turbine 57, advantageously making more electricity in generator 58.  See id. at, e.g., par. 79 and Fig. 1; MPEP 2143 I.(G).
Regarding claims 6-7, a portion of the incoming 1st exhaust gas 1 (i.e. stream 7) bypasses the combustion chamber 6 and is heated (after mixing with acid-lean overhead gas stream 14) in heat exchangers 8/11 to give heated gas stream 14A.  See Fleischer at, e.g., par. 50; Fig. 1.  Although Fleischer does not teach that its stream 14A (or at least a portion thereof) is introduced into its combustion chamber 6, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given that stream 14A is at 830oC, which is squarely within the combustion chamber 6’s “typical[ ]” working T of ~800-850oC, i.e. introducing at least some of stream 14A into combustion chamber 6 would desirably help maintain the latter’s typical/desired operating T.  See id. at, e.g., par. 63 and 93; Table 1; Fig. 1; MPEP 2143 I.(C)-(D)&(G).
Regarding claim 10, Fleischer teaches that “non-polluting energy sources such as biomass can be used” as one of “three opportunities for stabilizing the CO2 content in the atmosphere.”  See Fleischer at, e.g., par. 10.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ biomass as its fuel 9 i) instead of its natural gas fuel and/or ii) in conjunction therewith, to thereby achieve Fleischer’s taught advantage of reducing/eliminating the pollution from combusting its fuel 9 and thus desirably “stabilizing the CO2 content in the atmosphere.”  MPEP 2143 I.(C)-(D)&(G).  Regarding i), note that selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fleischer in view of Calabro et al., US 2012/0061614 (published 3-15-12) (“Calabro”).  Regarding claim 5, Fleischer regenerates its CO2-loaded absorbent stream 19 in desorber 18 to give (regenerated) acid-lean absorbent 43 and an acid-rich (i.e. CO2-rich) gas stream as detailed above.  While Fleischer does not teach that the quality of its regenerator/desorber 18’s operation is controlled with the addition of a high-P complementary vaporous fluid, Calabro so teaches.
Calabro teaches that, in “effectively” regenerating CO2-loaded absorbents (e.g. amines, such as Fleischer’s - see Fleischer at, e.g., par. 67-68), “desorbing the absorbed CO2 typically [involves] stripping with an inert gas… and/or steam, for example, in a regeneration tower.”  See Calabro at, e.g., par. 64.  Calabro’s inert gas and/or steam are considered/inferred (MPEP 2144.01) to be high-P complementary vaporous fluids as claimed; were they low-P (i.e. sub-ambient P), they would be kept out of the regenerator/desorber 18 (such as Fleischer’s, which is operated at 0.2-1 bar “above the surrounding pressure” - see Fleischer at, e.g., par. 78; Fig. 1) since the P within 18 would be greater than a low-P fluid outside of 18.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischer’s overall methodology by adding (high-P) inert gas and/or steam to its desorber 18 to assist with stripping CO2 from the spent absorbent loaded therewith as taught by Calabro, to achieve Calabro’s taught advantage of effectively regenerating the absorbent (such as Fleischer’s amine) for re-use.  MPEP 2143 I.(C)-(D)&(G).  The obviousness of doing so is further supported by Calabro’s teaching that adding an inert gas and/or steam for this purpose is “typically” performed, as detailed above.

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fleischer in view of Szabo et al., US 2021/0402347 (published 12-30-21; filed 6-29-21; EP priority appl’n filed 6-29-20)1 (“Szabo”).  Regarding claim 5, Fleischer regenerates its CO2-loaded absorbent stream 19 in desorber 18 to give (regenerated) acid-lean absorbent 43 and an acid-rich (i.e. CO2-rich) gas stream as detailed above.  While Fleischer does not teach that the quality of its regenerator/desorber 18’s operation is controlled with the addition of a high-P complementary vaporous fluid, Szabo so teaches.
Szabo teaches that, in regenerating CO2-loaded absorbents “as completely as possible[,] it is customary to apply the [CO2-laden] scrubbing medium… to a stripping column… in whose lower part a stripping gas, for example nitrogen, is introduced and contacted with the scrubbing medium [so that] further proportions of CO2 are desorbed from the scrubbing medium.”  See Szabo at, e.g., par. 7 and 54.  Szabo’s stripping gas is considered/inferred (MPEP 2144.01) to be a high-P complementary vaporous fluid as claimed; were it low-P (i.e. sub-ambient P), it would be kept out of the regenerator/desorber 18 (such as Fleischer’s, which is operated at 0.2-1 bar “above the surrounding pressure” - see Fleischer at, e.g., par. 78; Fig. 1) since the P within 18 would be greater than a low-P fluid outside of 18.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischer’s overall methodology by adding (high-P) stripping gas to its desorber 18 to assist with stripping CO2 “as completely as possible” from the spent absorbent loaded therewith as taught by Szabo, to achieve Szabo’s taught advantage of regenerating the absorbent (such as Fleischer’s amine) “as completely as possible” for re-use.  MPEP 2143 I.(C)-(D)&(G).  The obviousness of doing so is further supported by Szabo’s teaching that adding such a stripping gas for this purpose is “customary” within the art, as detailed above.

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fleischer in view of Li et al., US 2010/0162703 (published 7-1-10) (“Li”).  Regarding claim 9, Fleischer teaches that the acid-rich (i.e. CO2-rich) overhead gas stream removed from its desorber 18 is compressed “in such a way that it can be stored, transported, deposited in a secure way or sold.”  See Fleischer at, e.g., par. 81 and 83 (emphases Examiner’s); Fig. 1.  While Fleischer does not specifically teach that the compressed CO2-rich overhead stream is stored or securely deposited underground, this limitation is taught by Li.
Li teaches that pressurized CO2 (such as Fleischer’s) can be stored/sequestered in a subterranean formation, and doing so, said CO2 is advantageously used in -and thus enables- enhanced oil recovery (i.e. from oilfields) or coal bed methane.  See Li at, e.g., par. 35.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischer’s overall methodology by storing/sequestering its pressurized CO2 in a subterranean formation as taught by Li, to thereby achieve Li’s taught advantage of enabling enhanced oil and/or methane recovery from said subterranean formation (e.g. underground oilfields or coal beds).  MPEP 2143 I.(C)-(D)&(G).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 2, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: MPEP 2154.01(b) states that, per AIA  35 U.S.C. 102(d), the effective filing date of a US patent document (incl. PGPub) that makes a foreign priority claim under 35 U.S.C. 119 is the filing date of the earliest such application that describes the subject matter.